   Case 5:19-cv-00200-C Document 20 Filed 06/08/20                    Page 1 of 1 PageID 123



                        IN THE UNITED STATES DISTRICT COURT
                        FOR TI'IE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION


KEVIN CHRISTOPHER HANDSAKER.                        )
                                                    )
                      Plaintifl-.                   )
                                                    )
                                                    )
                                                    )
TEXAS CIVIL COMMITMENT CENTER,                      )
                                                    )
                      Delendant.                    )   Civil Action No. 5:I9-CV-200-C-BQ


                                            ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that   Plaintiff s Complaint and all claims therein should

be dismissed with prejudice in accordance with 28 U.S.C. $       t9t5(e)(2)(B). Plaintiff   has failed to


file objections and the time to do so has now expired.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore QRDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the         Court. For the reasons stated

therein, Plaintiffls Complaint is hereby DISMISSED with prejudice under 28 U.S.C'

$ lels(e)(2)(B).

       SO ORDERED this          iI   day ofJune,2020




                                                                     4r"7','121''

                                                S            C       GS
                                                        It           STAI           ISTzuCT JI.JDGE
